 In the Matter of DAZEY CORPORATION, EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 9, PETITIONERIII the Matter of DAZEY CORPORATION, EMPLOYERandMETAL POLISHERS,BUFFERS, PLATERS AND HELPERS, INTERNATIONAL UNION,LOCAL 13,AFL,PETITIONERCases Nos. 14-R-1720 and 14-RC--34, respectively.DecidedApril 29, 1948Messrs. Charles H. SpoehrerandRay Reed,of St. Louis, Mo., for theEmployer.Messrs. Cody QuinnandRussell Davis,of St. Louis, Mo., for theMachinists.Mr. Joseph Waldron,of St. Louis, Mo., for the Metal Polishers.Messrs.William SentnerandClarence Bingaman,of St. Louis, Mo.,for the Intervenor.DECISIONDIRECTION OF ELECTIONANDORDERUpon separate amended petitions duly filed, a consolidated hearingin this case was held at St. Louis, Missouri, on December 17, 1947,before Glerin L. Moller, hearing officer.Except for his ruling limit-ing the scope of intervention herein, the hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :3United Electrical, Radio and Machine Workers of America, hereinafter called theIntervenor, not having complied with Section 9 (f) and (h) of the Act, was permittedby the hearing officer to intervene at the hearing only for the limited purpose of assertingany contract rights it might have.On February 19, 1948, upon reviewing the record, theBoard ordered the record reopened for the purpose of affording the Intervenor an oppor-tunity to be heard onallthe issues in the instant case.On March 15, 1948, however, theIntervenor signed a stipulation waiving any further hearing, and none has been held*Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members [Houston, Reynolds, and Gray].77 N L R. B., No 66.408 DAZEY CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER409Dazey Corporation, a Missouri corporation with its principal placeof business at St. Louis, Missouri, is engaged in the manufacture andsale of household appliances, employing about 185 persons.Its St. Louis, Missouri, plant is the only plant concerned in thisproceeding.During 1946, the Employer imported raw materials,valued in excess of $500,000, of which approximately 75 percent wasshipped to its St. Louis, Missouri, plant from points outside the State.During the same period the value of the output of this plant was morethan $1,000,000, of which approximately 90 percent was shipped topoints outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner in Case No.14-R-1720, herein called the Machinists,is an unaffiliated labor organization,claiming to represent employeesof the Employer.The Petitioner in Case No.14-RC-34, herein called the MetalPolishers,is a labor organization affiliated with the American Federa-tion of Labor,claimingto represent employees of the Employer.United Electrical,Radio and Machine Workers of America,hereincalled the Intervenor,is a labor organization affiliated with the Con-gress of Industrial Organizations,claiming to represent employees ofthe Employer.HI. THE QUESTIONS CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioners as the exclusivebargaining representatives of employees of the Employer until thePetitioners have been certified by the Board in appropriate units.In December 1943, the Intervenor, pursuant to a consent election,was designated as representative of employees at the Employer's St.Louis plant,3 and thereafter executed a series of annual contracts withthe Employer.The most recent of these contracts was executed onJune 30, 1947.The Machinists filed its petition on March 21, 1947.This petition is, accordingly, not barred by the current contract.The Metal Polishers did not file its petition until October 16, 1947,about 31/2 months after the execution of the current contract.While'Matter of Dazey Corporation,Case No 14-R-836.On June 9, 1947, the Metal Polisherswere certified for a unit of polishers,buffers,and apprenticesMatter of Dazey Corpora-tion, 73 NL R B 788 410DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe wage rates and job classifications in the plating department unitsought herein by the Metal Polishers are covered by this contract, thatdepartment was not in full operation and did not have a representativecomplement of employees at the time the current contractwas exe-cuted.Under these circumstances, we find that this contract does notbar the Metal Polishers' petition.'We find that questions affecting commerce exist concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.II'.THE APPROPRIATE UNIT; TILE DETERMINATION OF REPRESENTATIVES'The Machinists seek a unit of the Employer's tool and die makersand their apprentices and machinists,excluding mechanics,helpers,tool crib attendants,and supervisors.The MetalPolishers seek aunit consisting of all employees in the plating department.The Em-ployer opposes severance of these groups front the existing plant-wideunit, but does not otherwise object to the specific composition of theunits sought by the Petitioners.'(1)The plating department:The platingdepartment is located ina separate building and the employees in that department are underseparate immediate supervision.This department was not establisheduntilApril1947, and did not go into full productionuntilAugust1947.About 90 percent of the articles produced in the plant involvedgo to the plating department,where theyare "degreased,"rinsed,dipped into a plating solution,and packedand removed to other partsof the plant.Most of the employees in this department have beenrecruited from personnel formerly employed elsewhere in the plant.There has been frequent interchange of employees between the platingdepartment and other departments.Theirhours of work are thesame as those of production workers generally.The majorityof the jobs in the plating department require littleor no skill or training.Thus,while one job (chrome plater) requires4 years'training,the rest of the work in the plating operation is eitherunskilled or can be done competently after a training period rangingfrom 1 week for rackers to 1 year for the bouderizer.b+Matter of Mitchell Manufacturing Company,70 N L It B 12;8The Intervenor was not permitted at the hearing to participate in the discussion of theunit problem,and failed to avail itself of the oppoituiuty later afforded it by the Boardto be heard on the issue.See footnote 2, above00f the remaining categories of employees in the plating department,the presentbarrelplater helpersrequired6to S months of training before they were fully competent."ordinary help"have been used for the work ofbondeiizer helpers,the"all aroundhelpers"are unskilled laborers;theinspectorsdo the work of rackers and at the same timeexamine the output of the other rackers for defects , and theleadmanassists the foremanin the performance of routine duties. DAZEY CORPORATION411Where a unit has been requested composed of (1) employees en-gaged in plating operations similar to those in the instant caseand(2) polishers or buffers, the Board has frequently found such a unitappropriate on the ground that it comprised a, traditional craft group.'On the other hand, where the unit sought is limited to such platingemployees alone, the Board has held that the platers did not possessthe special skills of a craft group and so did not constitute an appro-priate unitsIn view of all the foregoing circumstances, we find that a unit com-posed of employees in the Employer's plating department is inappro-priate for collective bargaining purposes, and we shall, accordingly,dismiss the Metal Polishers' petition .9(2)The tool and die makers and machinists:The tool and diemakers are highly skilled craftsmen, required to serve an apprentice-ship of 41/2 years.They work in the toolroom under separate im-mediate supervision and are the highest paid employees in the plant.They fabricate and repair tools and dies.None of the other employeesin the plant, including the machinists, is qualified to do the work oftool and die makers. Their equipment consists of lathes, a shaper, amilling machine, a band saw, and a surface grinder.The machinists' group consists of machinists first and second class.Some of the machinists are assigned to the toolroom, others to themaintenance department, and one to the plating department.Theyare responsible to the same foremen as are the rest of the employees intheir respective departments.The Employer has no apprenticeshipprogram for these machinists, and the record does not disclose whattraining or experience they are required to have.They must be able,however, to operate, take apart and repair power-driven machinetools, including drill presses, punch presses, and the equipment locatedin the toolroom.All the machinists have the same basic skills andare paid at the same rates, except that the machinist first-class receivesa higher rate than the machinist second-class.PMatter of Unity Man nfactwing Company,74 N. L.R, B. 1047:Matter of SivartzbaughiffyCo , 73 N L R B 538,Matter of Balcrank, Inc,66 N L. R B 600 ,Matter of TheElects isAuto-LiteCompany, 76 NL R B 1189 CfMutter of American Cabinet$ardwvare Company,74 NL It B 1023,andflatter of Dover Appliance Company, 76N. L R.B 1131Matter of American Manufacturing Company,76 N L R B 647.It is not necessary to consider in this case what result we would reach if, instead ofrequesting a separate unit of plating department employees, the Metal Polishers hadsought to attach some or all of them to the existing craft unit of polishers and buffers.It is clear from the record thatthe MetalPolishers do not at present desire to add any ofthe employees in the plating department to the unit of polishes s and buffers.As already stated, the Metal Polishers has been certified as the representative of theEmployer's polishers and buffers and their apprentices.InMatter of The Electric Auto-Lite Company, supra,wherethe Board found appropriate a unit of buffers and platers, itwas pointed out that the buffets were a nucleus of skilled employees, to which the relativelyless skilled platers might properly he attached 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe machinists and tool and die makers constitute an identifiable,homogeneous craft group which the Board has in the past foundappropriate in the manufacturing industry.1°This result has beenreached notwithstanding a history of collective bargaining on a plant-wide basis."'We are, accordingly, of the opinion that the group sought by theMachinists may constitute an appropriate unit if the employees in thatgroup so desire.However, we shall make no unit determination pend-ing the outcome of the election directed below. If, in this election, theemployees in the voting group described below select the Machinists,they will be taken to have indicated their desire to. constitute a separatebargaining unit; otherwise, we shall dismiss the petition.We shallnot place the Intervenor's name on the ballot, inasmuch as it has notcomplied with Section 9 (f) and (h) of the amended Act 12We shall direct an election among the following employees in theEmployer's St. Louis plant.All tool and die makers and their apprentices and all machinists '13excluding mechanics, helpers, tool crib attendants, and supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Dazey Corporation, St. Louis,Missouri, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Fourteenth Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series5, among the employees in the voting group described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees10Matter of ContinentalCan Company, Inc,73 N. L. R.B. 1375; 76 N.L. It. B. 131;Matter ofColumbus Bolt Works,76 N. L R B 305,Matterof Norge Dtutsion,BorgWarner Corporation,72N. L.R B. 1020;Matter of American Can Company,75 N. L. R B.1127.11Matter of Continental Can Company,76 NL It. B. 131;andMatter of Columbus BoltWorks, supra11Matter of Rtite-Form Corset Company,75 N L R. B. 174.13 It appears from the recordthat whiletwo employees in the plating department areclassified as machinists,only one, PrankDrewel, actually has the skill,and does the work,of a machinist.Accordingly,he is the only employee in the plating department deemedto be included in this voting group. DAZEY CORPORATION413on strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by International Association ofMachinists, District No. 9, for the purposes of collective bargaining.ORDERUpon the basis of the above findings of fact and the entire record inthe case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of Dazey Corporation, St. Louis, Missouri, filed in Case No.14-RC-34 by Metal Polishers, Buffers, Platers and Helpers, Interna-tional Union, Local 13, AFL, be, and it hereby is, dismissed.